Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (n) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Pre-Effective Amendment No. 3 to Registration Statement No. 333-159495 on Form N-2 of our report dated July 20, 2009, relating to the financial statements of Trian Capital Corporation appearing in the Prospectus and to the reference to us under the heading Independent Registered Public Accounting Firm in the Prospectus, which are part of such Registration Statement. DELOITTE & TOUCHE LLP New York, New York July 20, 2009
